PER CURIAM.
We have carefully considered the points raised by the appeal and cross appeal in this case and find that no basis has been shown to upset the final judgment and that little would be served by an extensive opinion. There was plainly substantial, competent evidence in the record to support the trial court’s findings on all the points complained of, and we can discern no abuse of discretion or misapplication of law which occurred below. We are therefore led to a required affirmance based on the principles of law stated in Shaw v. Shaw, 334 So.2d 13, 16 (Fla.1976); Coyle v. Pan American Bank of Miami, 377 So.2d 213, 215-16 (Fla. 3d DCA 1979); Cheezem Development Corp. v. Intracoastal Sales & Service, 336 So.2d 1210, 1212 (Fla. 2d DCA 1976).
The final judgment under review is in all respects, as to both the main appeal and cross appeal,
Affirmed.